DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Terminal Disclaimer, filed 3/10/22, has been approved.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with 3/14/22 on Robert Paladino. 
The application has been amended as follows: 
1.	(Currently Amended) A method of wireless communication comprising:
performing, by a wireless communication device, a non-coherent encoding operation on first data to generate a first transmission, wherein the non-coherent encoding operation encodes data independent of channel state information (CSI) using a non-coherent differential modulation encoding scheme in a frequency domain for adjacent subcarriers in an orthogonal frequency-division multiplexing (OFDM) waveform; and
transmitting, by the wireless communication device, the first transmission, wherein the first transmission is non-coherently encoded and corresponds to a millimeter wave transmission, and wherein the first data is encoded in phase difference between two consecutive resource elements (REs) in the frequency domain. 

2.	(Currently Amended) The method of claim 1, wherein the OFDM waveform includes multiple REs including the two consecutive , wherein a resource element of the multiple REs corresponds to one or more OFDM symbols.
8.	(Currently Amended) The method of claim 1, wherein performing the non-coherent encoding operation comprises utilizing 

13.	(Currently Amended) An apparatus configured for wireless communication, the apparatus comprising:
at least one processor; and 
a memory coupled to the processor, the processor is configured:
to perform, by a wireless communication device, a non-coherent encoding operation on first data to generate a first transmission, wherein the non-coherent encoding operation encodes data independent of channel state information (CSI) using a non-coherent differential modulation encoding scheme in a frequency domain for adjacent subcarriers in an orthogonal frequency-division multiplexing (OFDM) waveform; and
to transmit, by the wireless communication device, the first transmission, wherein the first transmission is non-coherently encoded and corresponds to a millimeter wave transmission, and wherein the first data is encoded in phase difference between two consecutive resource elements (REs) in the frequency domain.

23.	(Currently Amended) A method of wireless communication comprising:
receiving, by a wireless communication device, a first transmission, wherein the first transmission is non-coherently encoded independent of channel state information (CSI) and corresponds to a millimeter wave transmission, and wherein first data of the first transmission is encoded in phase difference between two consecutive resource elements (REs) in a frequency domain; and
performing, by the wireless communication device, a non-coherent decoding operation on the first transmission to decode the first transmission using a non-coherent differential the frequency domain for adjacent subcarriers in an orthogonal frequency-division multiplexing (OFDM) waveform.
27.	(Currently Amended) An apparatus configured for wireless communication, the apparatus comprising:
at least one processor; and 
a memory coupled to the processor, the processor is configured:
to receive, by a wireless communication device, a first transmission, wherein the first transmission is non-coherently encoded independent of channel state information (CSI) and corresponds to a millimeter wave transmission, and wherein first data of the first transmission is encoded in phase difference between two consecutive resource elements (REs) in a frequency domain; and
to perform, by the wireless communication device, a non-coherent decoding operation on the first transmission to decode the first transmission using a non-coherent differential modulation decoding scheme in [[a]] the frequency domain for adjacent subcarriers in an orthogonal frequency-division multiplexing (OFDM) waveform.

31.	(New)  The method of claim 1, wherein performing the non-coherent encoding operation includes:
mapping a first resource element of multiple REs of the OFDM waveform to a stored value; and 
mapping a second resource element of the multiple REs to a product of a conjugate multiplication of the second resource element and a conjugate of the first resource element, wherein the multiple REs belong to one OFDM symbol of the OFDM waveform.

Allowable Subject Matter
Claims 1-25 and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to non-coherent coding in OFDM system. None of the prior art teach or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/EVA Y PUENTE/                                                                                                                                              Primary Examiner, Art Unit 2632